Citation Nr: 1448869	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida, and the Committee on Waivers and Compromises in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $2405.70, to include the question of whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served on active duty from August 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which terminated the Appellant's compensation benefits from July [redacted], 2010, to August [redacted], 2010, due to his status as a fugitive felon, and which created an overpayment of $2405.70.  In May 2011, the Committee on Waivers and Compromises denied entitlement to a waiver of the indebtedeness created in the amount of $2405.70.  A notice of disagreement was filed in May 2011 with regard to the denial of the waiver of the overpayment.  A statement of the case was issued in February 2012 and a substantive appeal was received in April 2012.  


FINDINGS OF FACT

1.  Effective from March 10, 2008, the appellant was in receipt of VA total compensation benefits for posttraumatic stress disorder (PTSD).
 
2.  In October 2010, the RO received notice that a felony warrant for obstructing justice was issued against the appellant on July [redacted], 2010; the appellant was arrested on August [redacted], 2010.

3.  The appellant has been charged with an overpayment of VA compensation in the amount of $2405.70, representing the excessive amount he received in compensation benefits for the time period between July [redacted], 2010 and August [redacted], 2010.

4. Resolving all reasonable doubt in his favor, the appellant was not a fugitive felon. 



CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of $2,405.70 was not properly created.  38 U.S.C.A. §§ 5107, 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998).

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B , which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), Fugitive felons, provides:

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

While the appellant has not disputed the amount of overpayment in question, he asserts that the underlying creation of the debt, and thereby the overpayment itself, was improper.  The appellant asserts that he was not aware of the warrant issued in July 2010 and that he was out-of-state when the warrant was issued, and thus he was erroneously classified as a fugitive felon.

Thus, the ultimate question before the Board is one as to whether the appellant was a fugitive felon within the intent of 38 C.F.R. § 3.665(n).  This all depends on whether there is evidence that he had knowledge of the warrant for his arrest and, thereby was in flight to avoid prosecution.  

The Board finds that there is no evidence to support such a finding.  Specifically, there is no objective evidence indicating that the appellant was aware of the warrant or that he had fled the state to avoid prosecution.

The warrant was pending for less than three weeks.  Per the appellant, at the time the warrant was issued, he was either hospitalized at the Louisville VA Medical Center (VAMC) or he was caring for his ill daughter in Massachusetts.  He has reported that upon his return to Florida he was stopped for speeding and issued the warrant which he took care of the following day.  There is no indication from the record that he was attempting to flee prosecution.

While the appellant has been somewhat inconsistent as to his presence outside the state at the time the warrant was issued, there is nevertheless any reason to believe he was aware of the outstanding warrant during this time period and there is no evidence that he was outside his jurisdiction for the calculated purpose of fleeing from justice.  As he noted, he paid on the warrant the day after his arrest.

The mere presence of an outstanding warrant is insufficient to establish fugitive felon status.  See e.g., Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  As discussed above, and resolving all reasonable doubt in the appellant's favor, the Board finds that there is evidence that the appellant was not aware of the outstanding warrant and was not attempting to flee to avoid prosecution.  As such, the Board concludes that the evidence does not show he was a fugitive felon from July [redacted], 2010, and must further conclude that the overpayment in question is not a validly created debt. 

As the Board's findings vitiate the appellant's status as a fugitive felon for the period from July [redacted], 2010 to August [redacted], 2010, the creation of the overpayment of VA compensation benefits accordingly was not proper and the appellant's benefits for that period therefore are reinstated. 


ORDER

The overpayment in compensation benefits of $2405.70 was not properly created and is not a valid debt.  The appeal is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


